DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 04/28/2022 canceling claim 15 and amending claims 1, 10 and 13. Claims 1 – 6 and 10 – 14 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “control unit” in claim 13.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “control computer of the turboshaft engine 6” (p. 7, l. 31).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a drainage valve” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015145040 A1 (Thiriet) (Pub. No.: US 2017/0016398 A1 cited in claim analyses below is provided as an English equivalent) in view of US Patent 3886745 (Kaida), US Patent 2986005 (Dudley) and GB2460246A (Wood).
As to claims 1 and 2, Thiriet teaches (fig. 1 below) auxiliary system (see fig. 1 below) for mechanically driving a shaft, called relay shaft (40 or 60; par. [0033]: propshaft 40 is output shaft of hydraulic motor 7, the propshaft 40 driving engine 6 via shaft 60 for quick start of turboshaft engine 6; shaft 40 or 60 can be relay shaft as each relay power from the hydraulic motor 7 to the engine 6; also see fig. 4 of Thiriet and par. [0094] describing fig. 4), of a helicopter propulsion system of a helicopter (par. [0042]) comprising at least one turboshaft engine 6 connected to a power transmission box (par. [0042]) adapted to drive in rotation a rotor of the helicopter (par. [0002]), said system comprising: 
- a hydraulic motor 7 mechanically connected to said relay shaft (par. [0033]), and adapted to be able to drive it in rotation, 
- a hydraulic circuit 10 for supplying a pressurised liquid (par. [0067], top) to said hydraulic motor 7, 
- a controlled, fast-opening (par. [0068]) hydraulic valve 11 arranged on the hydraulic circuit 10 and adapted to be placed on command (par. [0081]) at least in one open position (par. [0070]) wherein the liquid can supply said hydraulic motor to enable a driving in rotation of said relay shaft, or in a closed position wherein said hydraulic motor is no longer supplied with pressurised liquid (par. [0023]), 
wherein said system further comprises a hydraulic storage unit 9, and a controller 12, the hydraulic storage unit 9 connected to said hydraulic valve 11 of said hydraulic circuit 10 by a liquid supply line (see fig. 1 below), said hydraulic storage unit 9 comprising: 
- an enclosure comprising a piston 16 that defines two (par. [0067]) compartments (17, 18), a main compartment 17, and a compartment 18 for a liquid reserve (i.e., oil; see par. [0067]) opening into said liquid supply line (see fig. 1 below), 
however Thiriet does not explicitly teach the hydraulic storage unit 9 is a pyro-hydraulic storage unit driven by the controller 12; the two compartments (17, 18) are sealed; the main compartment comprising at least two propellant cartridges (i.e., at least one more than at least one solid propellant cartridge); and an ignition charge connected to said main compartment and adapted to initiate the combustion of at least one solid propellant cartridge upon receiving a command from said controller wherein the controller is a computer of the aircraft of Thiriet (the term “controller” is interpreted as a computer type controller in accordance with applicant specification p.7, ll. 30-31).

    PNG
    media_image1.png
    334
    667
    media_image1.png
    Greyscale
[AltContent: textbox (liquid supply line)][AltContent: arrow]
Kaida teaches (see fig. 3 below) pyro-hydraulic storage unit 1 driven by a controller 10 including a main compartment (see fig. 3 below) comprising at least one solid propellant 7 (propellant 7 can be aluminum with potassium perchlorate that is a solid propellant; see col. 5, ll. 33-37); two compartments are sealed (the main compartment and a compartment 6 for a liquid reserve are sealed by seal 4; also see col. 6, ll. 60-63); and an ignition charge 8 connected to said main compartment and adapted to initiate the combustion of the at least one propellant 7 upon receiving a command 11 from a control unit 10; and Dudley teaches (see fig. 1) at least two propellant cartridges housed inside a compartment (compartment 12 houses propellant cartridges: col. 1, ll. 19-23 and ll. 46-50) and further teaches that it is beneficial to use stored energy in an explosive charge compared to stored energy as pressurized gas in an accumulator for example because the use of an explosive charge permits use of a smaller accumulator and therefore saves weight (col. 1, ll. 50-60).

    PNG
    media_image3.png
    460
    769
    media_image3.png
    Greyscale
[AltContent: textbox (main compartment)][AltContent: arrow][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet with a pyro-hydraulic storage unit driven by the controller of Thiriet as taught by Kaida; the two compartments (17, 18) of Thiriet being sealed as taught by Kaida; the solid propellant of Kaida comprising at least two cartridges as taught by Dudley; and an ignition charge connected to said main compartment and adapted to initiate the combustion of the least one propellant cartridge upon receiving a command from said controller as taught by Kaida in order to facilitate storing energy in the form of an explosive charge and thereby saving weight by using a smaller compartment 17 of Thiriet (Dudley col. 1, ll. 50-60) and to sealingly maintain high pressure within main compartment for safety purposes (Kaida col. 6, ll. 59-62).
Thiriet in view Kaida and Dudley teach the current invention but don’t explicitly teach the solid propellant cartridge and the ignition charge receiving a command from the controller that is a computer of the aircraft of Thiriet.	
Wood teaches (fig. 1 below) a solid propellant charge and an ignition charge 8 receiving a command from a computer controller 7 (p. 11, ll. 11-20).

    PNG
    media_image5.png
    530
    864
    media_image5.png
    Greyscale
[AltContent: textbox (relay shaft)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller of Thiriet in view Kaida and Dudley as a computer type controller in order to facilitate permitting firing of the ignition charge by either the pilot or the controller for redundancy safety reasons (abstract).
As to claim 6, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses (see fig. 1 above) at least one freewheel 8 carried by said relay shaft 40 (par. [0033]).
As to claim 10, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further said relay shaft can be a shaft of power transmission box 22 (shaft between engine 6 and gearbox 22 in fig. 2) regarding a multiengine helicopter, and also teaches a single engine helicopter (claim 1), but does not explicitly teach said relay shaft is a shaft of said power transmission box so that the auxiliary system can act as an assistance system for an autorotation of the helicopter where the helicopter is a single-engine helicopter.
Wood further teaches (fig. 1 above) a relay shaft is a shaft of a power transmission box so that an auxiliary system can act as an assistance system for an autorotation of a helicopter where the helicopter is a single-engine helicopter (relay shaft of Woods is a shaft of power transmission box 5 so that the system can act as an assistance system for an autorotation (p. 1 ll. 20-25; p. 6 ll. 19-21; p. 14 ll. 5-10) for a single engine 2 helicopter (p. 3, ll. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet in view Kaida, Dudley and Wood with said relay shaft is a shaft of said power transmission box so that the auxiliary system can act as an assistance system for an autorotation of the helicopter where the helicopter is a single-engine helicopter as further taught by Woods in order to facilitating safe landing in the scenario of failure of the turboshaft engine taught by Thiriet (Wood p. 1 ll. 20-25).
As to claim 11, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses said relay shaft (par. [0033]: “propshaft”) is a shaft of the at least one turboshaft engine 6 of the propulsion system so that the system can act as a reactivation system of the at least one turboshaft engine (par. [0028]: in the scenario of a twin engine helicopter the auxiliary system can be used to reactivate or quickly restart an engine that has been placed on standby).
As to claim 12, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses a helicopter comprising a propulsion system (claim 1) wherein the helicopter further comprises the auxiliary system (see claim 1 analysis above) for mechanically driving the shaft (40 or 60) of said propulsion system.
As to claim 13, Thiriet teaches (fig. 1 above) auxiliary system (see fig. 1 above) for mechanically driving a shaft, called relay shaft (40 or 60; par. [0033]: propshaft 40 that is output shaft of hydraulic motor 7, the propshaft driving engine 6 via shaft 60 for quick start of turboshaft engine 6; shaft 40 or 60 can be relay shaft as each relay power from the hydraulic motor 7 to the engine 6; see fig. 4 of Thiriet and par. [0094] describing fig. 4), of a helicopter propulsion system of a helicopter (par. [0042]) comprising at least one turboshaft engine 6 connected to a power transmission box (par. [0042]) adapted to drive in rotation a rotor of the helicopter (par. [0002]), said system comprising: 
- a hydraulic motor 7 mechanically connected to said relay shaft (par. [0033]), and adapted to be able to drive it in rotation, 
- a hydraulic circuit 10 for supplying a pressurised liquid (par. [0067], top) to said hydraulic motor 7, 
- a controlled, fast-opening (par. [0068]) hydraulic valve 11 arranged on the hydraulic circuit 10 and adapted to be placed on command (par. [0081]) at least in one open position (par. [0070]) wherein the liquid can supply said hydraulic motor to enable a driving in rotation of said relay shaft, or in a closed position wherein said hydraulic motor is no longer supplied with pressurised liquid (par. [0023]), 
wherein said system further comprises a hydraulic storage unit 9, and a control unit 12, the hydraulic storage unit 9 connected to said hydraulic valve 11 of said hydraulic circuit 10 by a liquid supply line (see fig. 1 above), said hydraulic storage unit 9 comprising: 
- an enclosure comprising a piston 16 that defines two (par. [0067]) compartments (17, 18), a main compartment 17, and a compartment 18 for a liquid reserve (i.e., oil; see par. [0067]) opening into said liquid supply line see fig. 1 above), 
however Thiriet does not explicitly teach the hydraulic storage unit 9 is a pyro-hydraulic storage unit driven by the control unit 12; the two compartments (17, 18) are sealed; the main compartment housing at least one propellant cartridges; and an ignition charge connected to said main compartment and adapted to initiate the combustion of at least one solid propellant cartridge upon receiving a command from said control unit 12 (wherein “control unit” is interpreted under 35 USC 112(f); see Claim Interpretation section above).
Kaida teaches (see fig. 3 above) pyro-hydraulic storage unit 1 driven by a controller 10 including a main compartment (see fig. 3 above) comprising at least one solid propellant 7 (propellant 7 can be aluminum with potassium perchlorate that is a solid propellant; see col. 5, ll. 33-37); two compartments are sealed (the main compartment and a compartment 6 for a liquid reserve are sealed by seal 4; also see col. 6, ll. 60-63); and an ignition charge 8 connected to said main compartment and adapted to initiate the combustion of the at least one propellant 7 upon receiving a command 11 from a control unit 10; and Dudley teaches (see fig. 1) at least one propellant cartridge housed inside a compartment (compartment 12 houses propellant cartridges: col. 1, ll. 19-23 and ll. 46-50) and further teaches that it is beneficial to use stored energy in an explosive charge compared to stored energy as pressurized gas in an accumulator for example because the use of an explosive charge permits use of a smaller accumulator and therefore saves weight (col. 1, ll. 50-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet with a pyro-hydraulic storage unit driven by the control unit of Thiriet as taught by Kaida; the two compartments (17, 18) of Thiriet being sealed as taught by Kaida; the solid propellant of Kaida comprising at least one cartridge as taught by Dudley; and an ignition charge connected to said main compartment and adapted to initiate the combustion of the least one propellant cartridge upon receiving a command from said control unit as taught by Kaida in order to facilitate storing energy in the form of an explosive charge and thereby saving weight by using a smaller compartment 17 of Thiriet (Dudley col. 1, ll. 50-60) and to sealingly maintain high pressure within main compartment for safety purposes (Kaida col. 6, ll. 59-62).
Thiriet in view Kaida and Dudley teach the current invention but don’t explicitly teach the solid propellant cartridge and the ignition charge receiving a command from the control unit that is a computer of the aircraft of Thiriet.	
Wood teaches (fig. 1 above) a solid propellant charge and an ignition charge 8 receiving a command from a computer control unit 7 (p. 11, ll. 11-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the control unit of Thiriet in view Kaida and Dudley as a computer type controller in order to facilitate permitting firing of the ignition charge by either the pilot or the controller for redundancy safety reasons (abstract).
As to claim 14, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses the pressurized liquid is oil (par. [0067], middle). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, Wood and further in view of US Patent 8499983 B2 (Conrardy).
As to claim 3, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above including the solid propellant cartridges and said piston (claim 1 analysis above).  Thiriet further discloses a membrane (par. [0087], bottom), but does not explicitly teach said enclosure comprises a sealed membrane arranged between the solid propellant cartridges and said piston.
Conrardy teaches (see fig. 1) enclosure comprises a sealed membrane 30 arranged between the solid propellant 50 and piston 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the enclosure of Thiriet in view Kaida, Dudley and Wood with a sealed membrane arranged between the solid propellant cartridges and said piston as taught by Conrardy in order to facilitate sealing between piston and wall of compartment 18 taught by Thiriet and for thermal protection of wall of compartment 18 in order to improve ejection of hydraulic liquid from compartment 18 (Conrardy col. 1, ll. 55-60).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, Wood and further in view of NPL Fluid Power Dynamics (Mobley) and US Patent 6412509 B1 (Arnulfi).
As to claim 4, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above including piston 16 taught by Thiriet in the claim 1 analysis above, but do not explicitly teach said piston is a differential section piston configured to be able to compress the liquid from said compartment for a liquid reserve at a pressure different from the pressure of the gas of the main compartment.
Moby teaches (fig. 2-11 below) a differential section piston 1 configured to be able to compress a liquid (e.g. using piston rod 3) from said compartment for a liquid reserve at a pressure different from the pressure of the gas of a main compartment (inlet gas for example at top of fig. 2-11 applies differential pressure to opposing faces of piston 1); and Arnulfi teaches (fig. 6 below) a piston rod connected to a compartment of a differential piston 28.

    PNG
    media_image7.png
    366
    496
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    421
    471
    media_image8.png
    Greyscale
[AltContent: textbox (piston rod)][AltContent: arrow][AltContent: textbox (compartment)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet in view Kaida, Dudley and Wood with a differential section piston configured to be able to compress the liquid from said compartment for a liquid reserve at a pressure different from the pressure of the gas of the main compartment as taught by Moby and Arnulfi in order to facilitate using optimal pressure for hydraulic motor activation that is not dependent just on characteristics of explosive charge in order for quick engine activation (Dudley col. 1, ll. 39-50; Mobley “DIFFERENTIAL AREAS” section at pp. 23-24; Kaida col. 2, ll. 1-3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, and Wood and further in view of Pub. No. US 20110180439 A1 (Mulleris).
As to claim 5, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further discloses a reservoir 14 for liquid recovery connected to said hydraulic motor 7 by means of a drainage valve 15, but does not explicitly teach a tarpaulin.
Mulleris teaches (see fig. 1) a tarpaulin 21 is used to protect a reservoir 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Thiriet in view Kaida, Dudley and Wood with a tarpaulin with the reservoir taught by Thiriet for the purpose of facilitating safe handling of reservoir on tarmac or during maintenance (Mulleris par. [0046]).
Response to Arguments
As best understood applicant argues the cited prior art does not teach or is unclear regarding a “main compartment” (Remarks, p. 6, top). In response Thiriet discloses an enclosure comprising a piston 16 that defines two (par. [0067]) compartments (17 18) of the enclosure, a main compartment 17, and a compartment 18 for oil. 
Applicant argues the cited prior art does not teach “a main compartment as a part of an enclosure configured to generate a pressurized liquid to supply a hydraulic motor to enable the driving in rotation of a relay shaft of a helicopter” (p. 6, middle).  In response Thiriet discloses the main compartment 17 generates a pressurized liquid in compartment 18 that supplies hydraulic motor 7 to enable the driving in rotation of a relay shaft (40 or 60) of a helicopter .  Shafts 40 or 60 can be relay shaft as each relay power from the hydraulic motor 7 to the engine 6 of Thiriet.
Applicant argues the cited prior art “does not disclose an auxiliary system wherein the enclosure comprises two sealed compartments with one compartment (i.e. the main compartment) comprising a solid propellant cartridge and an ignition charge connected to this compartment to initiate the combustion of the cartridge” (p. 6, middle).  
In response, Thiriet discloses a gas charge in compartment 17 is used to drive piston 16 that forces hydraulic oil into hydraulic circuit 10 in order to rotate helicopter engine in an emergency.  Kaida teaches a main compartment (see fig. 3 in the 35 USC 103 section above) regarding a vehicle (col. 1, ll. 4-8) can house a solid propellant 7, instead of gaseous charge (see Thiriet par. [0067]) as in main compartment 17 of Thiriet, for use in an emergency (Kaida col. 1, ll. 4-8). Solid propellant takes up less space such that the main compartment of Thiriet in view Kaida, Dudley and Wood can be smaller and thus lighter and therefore one of ordinary skill would be motivated to use a solid propellant charge taught by Kaida in place of the gaseous charge of Thiriet on an aircraft to save fuel costs (see Dudley col. 1, ll. 50-60).  
Kaida additionally teaches as pointed out in the 103 section above the claimed sealing feature (see seal 4; also see col. 6, ll. 60-63) such that the oil in compartment 18 taught by Thiriet does not seep into the main compartment 17 of Thiriet that includes the claimed solid propellant cartridge when Thiriet is combined with Kaida and Dudley under 35 USC 103 above.  Kaida also teaches an ignition charge 8 that ignites the solid propellant of Thiriet combined with Kaida and Dudley.  Dudley teaches use of plurality of solid propellant cartridges and Woods teaches using a computer controller 7 to activate the ignition charge that is discussed in the 103 section above.
Applicant discusses Coppedge and Perricci. However as best understood these references were not cited against applicant claims in the prior art rejections in the final office action mailed on 06/22/2021.  Applicant has not identified the documents.  It appears Coppedge could be US Patent 10267264 B2 or Pub. No. US 20160138617.  It is not clear what reference Perricci refers to.
Applicant points out that Thiriet is close prior art and states that Thiriet does not teach a solid propellant cartridge.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In accordance with the above discussion in this section using a solid propellant cartridge provides lighter energy storage thereby saving fuel regarding aircraft operating costs wherein cartridges can be replaced after use or upon expiration providing ease of maintenance.  Variables such as the force required and rate the force is applied can be adjusted by one of ordinary skill as pointed out by Kaida (col. 5, l. 60 to col. 6, l. 3) and Dudley (col. 1, ll. 47-49). 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5582010 A teaches pyro device for pressurizing hydraulic circuit;
US 20150128592 A1 teaches emergency starting device for helicopter using pyrotechnic gas; and
US 20160131459 A1 teaches solid propellant charge providing pressurized gas to drive piston.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741